ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A 6/17/2022 request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Notice of Allowability has been withdrawn pursuant to 37 CFR 1.114 and examination has been reopened for the purpose of considering the 6/17/2022 IDS.  

Reasons for allowance
The 6/17/2022 IDS has been considered.  12/20/2022 claims 1-2, 4-9 and 11-15 are allowed for the reasons as set forth in the 3/23/2022 Notice of Allowance.  (Claims 3 and 10 are canceled.)

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631